
	
		II
		112th CONGRESS
		1st Session
		S. 1187
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2011
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe, Accountable, Flexible, Efficient
		  Transportation Equity Act: A Legacy for Users to improve a pilot program on
		  addressing shortages of long-term parking for commercial motor vehicles, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as Jason's Law.
		2.Improvements to
			 pilot program on truck parking facilitiesSection 1305 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law
			 109–59; 23 U.S.C. 137 note) is amended—
			(1)in subsection (a),
			 by striking establish and inserting
			 implement;
			(2)in subsection
			 (b)—
				(A)in paragraph (2),
			 by adding at the end the following: A State, metropolitan planning
			 organization, or local government may partner with a private sector entity if
			 the application for funding is consistent with eligibility requirements set
			 forth in paragraph 3 of this subsection and consistent with section 111(a) of
			 title 23, United States Code.;
				(B)in paragraph (3), by adding at the end the
			 following:
					
						(H)Maintaining existing
				facilities.
						;
				(C)by striking
			 paragraph (4) and inserting the following:
					
						(4)Award of
				fundsIn awarding funds made
				available to carry out this section, the Secretary shall consider applications
				that incorporate one or more of the following factors:
							(A)Address a safety need through development
				of additional commercial motor vehicle parking capacity for use in
				hours-of-service compliance.
							(B)Reduce congestion and improve air quality
				mitigation through development of commercial motor vehicle parking
				capacity.
							(C)Maximize use of existing public or private
				commercial motor vehicle parking capacity.
							(D)Demonstrate a level of consultation and
				public support from affected State and local governments, community groups,
				private providers of commercial motor vehicle parking, and motorist and
				trucking
				organizations.
							;
				(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Annual survey
				and comparative assessment of commercial motor vehicle parking
						(1)SurveyEach year the Secretary shall, in
				consultation with relevant state motor carrier safety personnel, conduct a
				survey—
							(A)regarding the
				availability of parking facilities within each of the 50 States and evaluate
				the capability of each State to provide adequate parking and rest facilities
				for motor carriers engaged in interstate motor carrier service; and
							(B)assessing the
				volume of motor carrier traffic through the State and develop a system of
				metrics to measure the adequacy of parking facilities in each State.
							(2)Survey
				resultsThe results of the survey shall be made available to the
				public on the Internet website of the
				Department.
						;
				and
			(4)in subsection
			 (d)(1), by striking this section $6,250,000 and all that follows
			 through the period at the end and inserting the following: “this
			 section—
				
					(A)$6,250,000 for
				each of fiscal years 2006 through 2009; and
					(B)$20,000,000 for
				each of fiscal years 2010 through
				2015.
					.
			
